Order affirmed, with ten dollars costs and disbursements. That part of the motion which related to the entry of a judgment for a sum alleged to have been admitted to be due by the answer, and for a severance of the action, was, we think, properly decided by the.Special Term. The plaintiff sued in tori;; defendant denied the tort, and alleged that the sole relation between the parties was a contractual one. The defendant also alleged that the contract had been carried out, and admitted that there was a sum due thereon. There was, however, no admission of any part of the cause of action pleaded by the plaintiff, namely, conversion. Kelly, P. J., Jaycox, Manning, Kelby and Kapper, JJ., concur.